    Case: 3:18-cv-00994-jdp Document #: 33 Filed: 08/04/21 Page 1 of 8




 IN THE UNITED STATES DISTRICT COURT
     FOR THE WESTERN DISTRICT OF
             WISCONSIN


CHRISTIAN R. AGUIRRE-
HODGE,

                      Plaintiff,
    v.
                                                       ORDER
RANDALL R. HEPP, JOHN J.
MAGGIONCALDA, CATHY                                18-cv-994-jdp
JESS, MARK SCHOMISCH,
and
CANDACE WHITMAN,

                      Defendants.


   Plaintiff Christian R. Aguirre-Hodge, appearing

pro se, is currently an inmate at New Lisbon

Correctional Institution. Aguirre-Hodge alleges that
       Case: 3:18-cv-00994-jdp Document #: 33 Filed: 08/04/21 Page 2 of 8




when he was incarcerated at Fox Lake Correctional

Institution (FLCI), prison officials subjected him to

unsafe drinking water even though he suffers from

high      blood       pressure         that      makes        him       more

susceptible to injury from contaminants. I granted

Aguirre-Hodge leave to proceed on claims under the

Eighth Amendment and Wisconsin negligence law

and stayed those claims pending developments in

Stapleton v. Carr, No. 16-cv-406-jdp, a multi-

plaintiff lawsuit about the FLCI water in which the

court recruited counsel and appointed water-quality

and medical/toxicology experts.



                                       2
       Case: 3:18-cv-00994-jdp Document #: 33 Filed: 08/04/21 Page 3 of 8




    In the Stapleton case, I ultimately granted

summary judgment to defendants on plaintiffs’

claims that DOC officials consciously disregarded

the risk of harm from the contaminants in the water.

438 F. Supp. 3d 925 (W.D. Wis. Feb. 7, 2020). The

undisputed evidence showed that the defendants

had not acted with conscious disregard to the water

problems at FLCI, but that instead, they had

attempted to remediate the lead and copper in the

water. Id. at 939.

    The Stapleton decision did not resolve claims

that     individual          prisoners        received        inadequate

medical care for problems caused by contaminated
                                       3
    Case: 3:18-cv-00994-jdp Document #: 33 Filed: 08/04/21 Page 4 of 8




water. Id. at 942. After the court-appointed water

and toxicology expert received medical records from

both consolidated and uncoordinated plaintiffs and

issued his report, I granted court-recruited counsel’s

motion to withdraw from the Stapleton case and I

lifted the stay in each FLCI water case. I directed

each plaintiff to submit an amended complaint

limited to the plaintiff’s medical care claims.

Dkt. 30.

    Aguirre-Hodge has not filed an amended

complaint, but he has filed two motions for the

court’s assistance in recruiting counsel. Dkt. 26 and

Dkt. 32. He explains that his ongoing vision
                                    4
    Case: 3:18-cv-00994-jdp Document #: 33 Filed: 08/04/21 Page 5 of 8




problems greatly hamper his reading and writing

abilities. In his other pending case in this court, No.

18-cv-995-jdp, I’ve explained accommodations that

should allow Aguirre-Hodge to represent himself

competently: all filings and orders will be posted in

20-point type, and if possible I will resolve motions

through hearings rather than briefing. If a motion

requires a brief from Aguirre-Hodge, he may request

extensions to his deadlines as needed.

    Aguirre-Hodge’s current task in this lawsuit is to

prepare      an      amended            complaint           containing

allegations supporting medical care claims. Given

the filings he has submitted in both of his cases thus
                                    5
    Case: 3:18-cv-00994-jdp Document #: 33 Filed: 08/04/21 Page 6 of 8




far, this should be a task that Aguirre-Hodge can

complete despite his medical condition. So I will

deny his motion for assistance in recruiting counsel

for now. I won’t require that he fill out a completely

new complaint form. But he should submit a

supplement to his existing complaint in which he

explains how he has been harmed from the

contaminants in the water, what prison employees

have done or failed to do to treat his serious medical

needs, and which specific prison staff members are

responsible for that mistreatment. In the order

below I will set a deadline for Aguirre-Hodge to

submit that amended complaint. In keeping with
                                    6
    Case: 3:18-cv-00994-jdp Document #: 33 Filed: 08/04/21 Page 7 of 8




this court’s accommodations for his medical

condition, he may request an extension to that

deadline if needed.


                              ORDER

   IT IS ORDERED that:

   1.Plaintiff Christian R. Aguirre-Hodge’s
     motions for the court’s assistance in recruiting
     him counsel, Dkt. 26 and Dkt. 32, are
     DENIED.




                                    7
Case: 3:18-cv-00994-jdp Document #: 33 Filed: 08/04/21 Page 8 of 8




2.Plaintiff may have until September 3, 2021,
  to submit a supplement to his complaint
  regarding his medical care claims.
Entered August 4, 2021.

                             BY THE COURT:

                             /s/
                             _____________________
                             JAMES D. PETERSON
                             District Judge




                                8
